DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The formal drawings received on 04/30/2018 have been entered.


Allowable Subject Matter
Claims 1-2 and 4-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1, among other things, teach a computing method, wherein said computing method is performed by system having at least one computing device including a processor and a memory coupled to the processor, the computing method comprising: maintaining a shared database accessible from an underlying network having a plurality of nodes, the shared database storing a virtual network topology and virtual device configurations for a plurality of virtual network devices, receiving a network packet arriving at a first network interface of a first node of the underlying network, determining an action for processing the network packet based on a simulation of the packet's traversal of the virtual network topology including the plurality of virtual network devices, wherein the virtual network topology includes a plurality of virtual ports corresponding to the plurality of virtual network devices, wherein each virtual port corresponds to one of an exterior facing port associated with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MUHAMMAD RAZA/Examiner, Art Unit 2449